514 F.3d 1383 (2008)
April REDDING, legal guardian of minor child, Plaintiff-Appellant,
v.
SAFFORD UNIFIED SCHOOL DISTRICT # 1; Kerry Wilson, husband; Jane Doe Wilson, wife; Helen Romero, wife; John Doe Romero, husband; Peggy Schwallier, wife; John Doe Schwallier, husband, Defendants-Appellees.
No. 05-15759.
United States Court of Appeals, Ninth Circuit.
January 31, 2008.
Andrew J. Petersen, Esq., Humphrey & Petersen, Gary Todd Jackson, Bruce G. MacDonald, McNamara, Goldsmith, Jackson & MacDonald, Tucson, AZ, for Plaintiff-Appellant.
Matthew W. Wright, Esq., David K. Pauole, Holm, Wright, Hyde & Hays, P.L.C., Phoenix, AZ, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.